Title: To Benjamin Franklin from Pierre-Samuel Du Pont de Nemours, 10 August 1783
From: Du Pont de Nemours, Pierre-Samuel
To: Franklin, Benjamin


          
            Monsieur,
            Paris 10 Aout 1783
          
          Mgr. Le Margrave rêgnant de Bâde me
            charge de vous prier de vouloir bien faire toutes les démarches qui dépendront de vous, pour avoir l’Extrait-Mortuaire du Sr. Adam
            Marggrander, né Sujet de ce Prince, et qui doit être mort noïé à Philadelphie. Ce S.
            Marggrander est parti pour Philadelphie, en 1774, avec un S. Gucker de Schreck, et il étoit emploïé à Philadelphie chéz un
            Brasseur nommé heintz, qui demeuroit dans la rüe du Marché.
          Son Altesse Sérénissime me charge de vous témoigner d’avance toute la reconnoissance
            qu’elle aura des peines que vous voudréz bien prendre à ce Sujet.
          J’ai bien de l’impatience d’aller vous faire ma cour, et causer un peu sur le Commerce
            de l’Amérique.
          Vous connoisséz le profond respect avec lequel je Suis Monsieur De votre Excellence Le
            très-humble et très-obeissant Serviteur
          
            DU
              Pontchever. de l’ordre ral. [royal] de Vazahotel de la Rochefoucaut rue des
              PetitsAugustins
          A Son Excellence Monsieur Francklin Ministre plenipotentiaire des
              Etats-unis de l’Amérique
            
          
          
          
            Note in Franklin’s hand: Mr. Franklin requests earnestly of Mr Thomson,
              to procure if possible what is desired in this Letter.
          
        